Citation Nr: 0730251	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  03-23 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to service connection for a heart condition.  

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a hernia.  

5.  Entitlement to service connection for arthritis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission





ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from September 1973 to 
September 1975.

The veteran's appeal as to the issues listed above arose from 
a November 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in
Waco, Texas, which denied the veteran's claims for service 
connection for post-traumatic stress disorder (PTSD), a heart 
condition, hypertension, a hernia, and arthritis.  


FINDINGS OF FACT

1.  The veteran does not have PTSD as the result of disease 
or injury that was present during his active military 
service.

2.  The veteran does not have a heart condition as the result 
of disease or injury that was present during his active 
military service.

3.  The veteran does not have hypertension as the result of 
disease or injury that was present during his active military 
service.

4.  The veteran does not have residuals of a hernia as the 
result of disease or injury that was present during his 
active military service.

5.  The veteran does not have arthritis as the result of 
disease or injury that was present during his active military 
service.


CONCLUSIONS OF LAW

1.  The veteran does not have PTSD as the result of disease 
or injury that was incurred during his active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2006).

2.  A heart condition was not incurred in or aggravated by 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2006).

3.  Hypertension was not incurred in or aggravated by the 
veteran's active military service, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).

4.  Residuals of a hernia were not incurred in or aggravated 
by the veteran's active military service. 38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2006).

5.  Arthritis was not incurred in or aggravated by the 
veteran's active military service, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran argues that service connection is warranted for 
PTSD, a heart condition, hypertension, hernia, and arthritis.  



A.  PTSD

The veteran asserts that he has PTSD as a result of his 
service.  Specifically, the veteran asserts that she has PTSD 
due to the following: 1) witnessing children falling off of a 
ship and drowning during the evacuation of Vietnam; and 2) 
having to shoot children, or otherwise witnessing children 
being shot in Vietnam who were carrying bombs.  The Board 
further notes that the record includes general statements 
essentially asserting that the veteran participated in 
combat, to include witnessing fellow servicemembers killed, 
and placing body parts in bags.  See veteran's stressor 
statement, received in February 2002; statement from 
veteran's wife, dated in September 2002, in which she alleged 
that the veteran participated in combat during the Vietnam 
War; and VA progress notes, dated in October and November of 
2002.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2006).  

The veteran's discharge (DD Form 214) shows that his military 
occupation specialty was mortar man, and that he had one year 
and 21 days of foreign and/or sea service.  The veteran's 
service records include a "Record of Service" (NAVMC 
118(3)), which shows that his primary duty following training 
was mortarman.  

Having reviewed the record, the Board finds that the evidence 
in favor of a claim of a finding of participation in combat 
is of less weight than the evidence against such a finding.  
See VAOPGCPREC 12-99 at 12, 65 Fed. Reg. 6256-6258 (2000); 
VBA's Adjudication Procedure Manual, M21-1MR (hereinafter 
"M21- 1MR"), Part III.iv.4.H.29.b, c.  In this case, the only 
evidence of participation in combat are statements by the 
veteran and his wife; there is no corroborating evidence in 
his service medical or personnel records, and no indication 
that he received any commendations or awards that warrant the 
conclusion that he participated in combat.  The Board 
therefore finds that the veteran did not participate in 
combat.  See Cohen v. Brown, 10 Vet. App. 128, 145 (1997).  

In reaching this determination, the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against a finding of participation in 
combat, the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); VAOPGCPREC 12-99.  Furthermore, to the extent that 
medical examiners may have concluded that the veteran has 
PTSD due to combat, these were based on an oral history as 
provided by the veteran, and are otherwise lacking in a 
factual basis so as to outweigh the information in the 
veteran's service records and the service documents.  See 
Sizemore v. Principi, 18 Vet. App. 264, 275 (2004); Cohen, 10 
Vet. App. at 140; West v. Brown, 7 Vet. App. 70, 77 (1994); 
see also M21-1MR, Part III.iv.4.H.29.i.  

As it is not shown the veteran engaged in combat, his 
assertions of service stressors are not sufficient to 
establish the occurrence of such events.  Rather, his alleged 
service stressors must be established by official service 
records or other credible supporting evidence.  38 C.F.R. 
§ 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); 
see also M21- 1MR, Part III.iv.4.H.29.a, i.  

In March 2003, the RO forwarded statements from the veteran 
and his wife to the United States Marine Corps, requesting 
verification of his alleged in-service stressors.  A response 
received later that month indicates that the information 
provided was insufficient for the purpose of conducting any 
meaningful research on the veteran's behalf due to the lack 
of specific combat incidents as recalled by the veteran.  
Furthermore, a report from the National Personnel Center 
(NPRC), received in April 2003, states, "There is no 
evidence in this veterans file to substantiate any service in 
the Republic of Vietnam."  

A psychological evaluation from J. Lawrence Muirhead, Ph.D., 
dated in September 2005, is significant for the notation, 
"He was not involved in the Vietnam conflict."  

In letters, sent in September 2006 and November 2006, the RO 
requested that the veteran provide additional details of his 
claimed stressors.  There is no record of a reply from either 
the veteran or his wife.  In a subsequent memo, dated in 
January 2007, the RO determined that the information provided 
by the veteran was insufficient to warrant a request for 
stressor verification, that all efforts to obtain the needed 
information had been exhausted, and that any further attempts 
were futile.  

In light of this record, the Board finds that the claim must 
be denied.  The evidence does not show that the veteran ever 
served in Vietnam, and he has failed to provide sufficient 
detail of his claimed stressors to warrant any further 
attempts at verification.  See M21- 1MR, Part IV.ii.1.D.15.a 
(attempt at corroboration not required where stressors are 
not capable of being documented), and 14.d. (noting that 
claimants must provide, at a minimum, a stressor that can be 
documented).  

Given the foregoing, the veteran's claim for service 
connection for PTSD fails on the basis that the veteran is 
not shown to have participated in combat; and there is no 
verified stressor.  The Board finds that the preponderance of 
the evidence is against the veteran's claim for entitlement 
to service connection for PTSD.  Accordingly, service 
connection for PTSD must be denied.

B.  Heart Disorder, Hypertension, Hernia, Arthritis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, when "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  See 38 C.F.R. 
§ 3.303(d).  Service connection may also be granted for 
arthritis, and cardiovascular-renal disease, including 
hypertension, when manifested to a compensable degree within 
one year of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

The veteran's service medical records do not show treatment 
for, or a diagnosis of, a heart disorder, hypertension, 
hernia, or arthritis.  The veteran was treated for a twisted 
right ankle in 1973, a twisted left ankle in 1975, and a 
"partially stretched" left thigh muscle in 1975.  The 
veteran's separation examination report, dated in September 
1975, shows that his heart, "abdomen and viscera," upper 
and lower extremities, and his spine, were all clinically 
evaluated as normal.  

As for the post-service evidence, it consists of VA and non-
VA reports, dated between 1993 and 2007, and a decision of 
the Social Security Administration (SSA), dated in October 
2005 (and supporting documents).  This evidence shows that 
the veteran was noted to have hypertension in a 1993 VA 
progress note.  In August 2003, he suffered a cerebrovascular 
accident (CVA).  His medical history was noted to include 
hyperlipidemia, hiatal hernia, coronary artery disease, and a 
long history of smoking.  See e.g., August 2003 reports from 
Baylor Medical Center; VA progress notes, dated in 2003.  A 
psychological evaluation from J. Lawrence Muirhead, Ph.D., 
dated in September 2005, notes a history of an on-the-job 
accident involving the veteran's right elbow which resulted 
in the placement of his right upper extremity in a sling.  

A decision of the SSA, dated in October 2005, shows that that 
agency determined that the veteran was disabled as of August 
2003, with a primary diagnosis of residuals of 
cerebrovascular accident, and a secondary diagnosis of 
hypertension.  

The Board has determined that the claims must be denied.  
With regard to the claim for arthritis, under 38 U.S.C.A. §§ 
1110 and 1131, an appellant must submit proof of a presently 
existing disability resulting from service in order to merit 
an award of compensation.  See Gilpin v. West, 155 F.3d 1353 
(Fed.Cir. 1998).  Here, there is no competent evidence to 
show that the veteran has arthritis.  With regard to all of 
the other claims, the veteran's service medical reports do 
not show treatment for any of the claimed conditions, nor 
were any of the claimed conditions noted upon separation from 
service.  Therefore, a chronic condition is not shown during 
service.  See 38 C.F.R. § 3.303.  

As for the post-service medical evidence, the earliest 
medical evidence of hypertension is dated in 1993, and the 
earliest medical evidence of any of the other claimed 
conditions is dated no earlier than 2002.  Therefore, none of 
the claimed conditions are shown until at least 18 years 
after separation from service.  This lengthy period without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claims.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In 
addition, there is no competent evidence to show that the 
veteran has a heart disorder, hypertension, a hernia, or 
arthritis that is related to his service.  Finally, there is 
no competent evidence to show that arthritis, hypertension, 
or cardiovascular-renal disease, was manifest to a 
compensable degree within a year from separation from 
service.  38 C.F.R. §§ 3.307, 3.309.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claims, and that the claim must be denied.  See 38 C.F.R. § 
3.303.  

C.  Conclusion

The Board has considered the veteran's written testimony 
submitted in support of his arguments that he has PTSD, a 
heart condition, hypertension, a hernia, and arthritis, that 
should be service connected.  His statements are not 
competent evidence of a diagnosis, nor are they competent 
evidence of a nexus between the claimed conditions and the 
veteran's service.  Although lay evidence is acceptable to 
prove the occurrence of an injury during active duty or 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  Accordingly, the veteran's 
claims for service connection must be denied.

As the preponderance of the evidence is against these claims, 
the benefit of the doubt doctrine is not applicable, and the 
claims must be denied.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II. VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  In August 2001, the RO sent the veteran a letter 
(hereinafter "VCAA notification letter") that informed him of 
the type of information and evidence necessary to support his 
claims.  The RO's letter informed the veteran of his and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA and contained a specific request for 
the veteran to provide additional evidence in support of his 
claims.  He was asked to identify all relevant evidence that 
he desired VA to attempt to obtain.  The August 2001 VCAA 
letter was mailed to the appellant prior to the initial RO 
adjudication of his claims in November 2002.  

The veteran was also provided a January 2002 letter advising 
him of the need to provide as much detail as possible 
regarding the claimed in-service stressors that led to PTSD.  
This letter was issued prior to the initial RO adjudication 
in November 2002.  Furthermore, similar letters were issued 
after the initial adjudication of his claim, and it the claim 
was again readjudicated after the issuance of these letters.

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
In this case, the veteran was afforded sufficient notice in 
March 2006, and in any event, as the claims for service 
connection have all been denied, no disability rating or 
effective date will be assigned, and any defect with respect 
to the notice requirement was non-prejudicial.  Therefore, 
VA's duty to notify the appellant has been satisfied.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  The Board is 
satisfied that its duty has been met and that all reasonable 
efforts to develop the record have been made.  The RO has 
obtained the veteran's service and service medical records, 
and VA and non-VA medical reports.  Although the veteran has 
not been afforded an examination, and an etiological opinion 
has not been obtained, a remand is not required for further 
development.  With regard to the claim for PTSD, an 
examination and opinion are not required because 
participation in combat is not shown, and there is no 
verified stressor.  See 38 C.F.R. § 3.159(d).  

With regard to all other claims, the Board finds that the 
evidence, discussed supra, warrants the conclusion that a 
remand for examinations and/or etiological opinions is not 
necessary to decide the claims.  See 38 U.S.C.A. § 5103A(d); 
see also 38 C.F.R. § 3.159(c)(4) (2006); Wells v. Principi, 
327 F. 3d 1339, 1341 (Fed. Cir. 2002).  Specifically, the 
veteran is not shown to have received treatment for, or a 
diagnosis of, any of the claimed conditions during service, 
the claimed conditions are not shown for many years after 
separation from service, and the claims file does not 
currently contain competent evidence showing that any of the 
claimed conditions are related to service, or lay assertions 
of a continuity of symptomatology linking the claimed 
disabilities to service.  The Board therefore finds that 
decisions on the merits at this time do not violate the VCAA, 
nor prejudice the appellant under Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).




ORDER

Service connection for PTSD is denied.

Service connection for a heart condition is denied.

Service connection for hypertension is denied.

Service connection for residuals of a hernia is denied.

Service connection for arthritis is denied.


____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


